Case 2:18-cv-01830-MWF-JPR Document 67 Filed 11/01/18 Page 1 of 5 Page ID #:633




 1   Marc J. Randazza, CA Bar No. 269535
     Alex J. Shepard, CA Bar No. 295058
 2   RANDAZZA LEGAL GROUP, PLLC
     2764 Lake Sahara Drive, Suite 109
 3   Las Vegas, Nevada 89117
     Telephone: 702-420-2001
 4
     ecf@randazza.com
 5
     Attorneys for Defendants,
 6   Infowars, LLC and Free Speech Systems, LLC

 7
                    IN THE UNITED STATES DISTRICT COURT
 8                     CENTRAL DISTRICT OF CALIFORNIA
 9

10   MATT FURIE,                                  Case No. 2:18-cv-01830-MWF-JPR

11                 Plaintiff,                     MEMORANDUM OF POINTS
                                                  AND AUTHORITIES IN
12          vs.                                   SUPPORT OF DEFENDANTS
                                                  INFOWARS, LLC AND FREE
13
     INFOWARS, LLC; FREE SPEECH                   SPEECH SYSTEMS, LLC’S
14   SYSTEMS, LLC,                                UNOPPOSED MOTION FOR
                                                  LEAVE TO FILE AMENDED
15                 Defendants.                    ANSWERS TO PLAINTIFF MATT
                                                  FURIE’S SECOND AMENDED
16                                                COMPLAINT FOR COPYRIGHT
                                                  INFRINGEMENT
17

18                                                Date: December 17, 2018
                                                  Time: 10:00 a.m.
19                                                Hon. Michael W. Fitzgerald

20                                                Case Filed: March 5, 2018
                                                  Trial Date: July 16, 2019
21

22

23                                        -1-
         Memo in Support of Unopposed Motion for Leave to File Amended Answers
24                           to Second Amended Complaint
25                              2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 67 Filed 11/01/18 Page 2 of 5 Page ID #:634




 1   1.0     INTRODUCTION AND FACTUAL BACKGROUND

 2           Defendants Infowars, LLC (“Infowars”) and Free Speech Systems, LLC (“FSS”)

 3   request leave from this Court to file Amended Answers to Plaintiff Matt Furie’s Second

 4   Amended Complaint (the “SAC”). Mr. Furie filed the SAC on July 2, 2018 (Doc. No.

 5   47). Infowars and FSS filed their Answers to the SAC on July 12, 2018 (Doc. Nos. 48

 6   and 49, respectively). Defendants each asserted six affirmative defenses in their

 7   Answers. Since the filing of the Answers, Defendants have retained new counsel. (See
 8   Doc. Nos. 56 and 57.) Defendants have also since discovered additional information

 9   providing the factual bases for two additional affirmative defenses. As explained in

10   greater detail in the proposed Amended Answers, attached as Exhibits 1 and 2, there

11   is evidence suggesting that Mr. Furie’s conceptualization of the “Pepe the Frog”

12   character is itself an unauthorized derivative work of a pre-existing character.

13   Furthermore, Mr. Furie’s numerous statements to the public regarding his acceptance
14   of unauthorized derivative works of Pepe the Frog created a general express or implied

15   license to third parties to create, sell, and distribute derivative works of Pepe the Frog.

16           After counsel for the parties conferred regarding this motion, Plaintiff’s counsel

17   informed Defendants’ counsel on November 1, 2018 that Plaintiff does not oppose the

18   requested relief.

19   2.0     ARGUMENT

20           Fed. R. Civ. P. 15(a)(2) provides that “[t]he court should freely give leave” to

21   amend a pleading “when justice so requires.” In determining whether justice requires

22   granting leave to amend, courts should look to whether the moving party has acted in

23                                          -2-
           Memo in Support of Unopposed Motion for Leave to File Amended Answers
24                             to Second Amended Complaint
25                                2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 67 Filed 11/01/18 Page 3 of 5 Page ID #:635




 1   good faith or has unduly delayed in seeking to amend, and whether allowing amendment

 2   would prejudice the non-moving party. See Owens v. Kaiser Foundation Health Plan, Inc.,

 3   244 F.3d 708, 712 (9th Cir. 2001). The proposed may not be futile, either. See id.

 4         Defendants wish to add two new affirmative defenses. The first affirmative

 5   defense asserts that Mr. Furie’s “Pepe the Frog” character is an unauthorized derivative

 6   work based on a pre-existing, and strikingly similar, Argentine cartoon character named

 7   “El Sapo Pepe” (“Pepe the Toad”). Defendants assert this affirmative defense in good
 8   faith, as it is based on research performed by Defendants’ current counsel after prior

 9   counsel prepared the original Answers to the SAC. This affirmative defense is not

10   futile, either, as it would either preclude Mr. Furie from asserting any copyright interest

11   in “Pepe the Frog,” or at least severely limit the scope of copyright protection in the

12   character.

13         Defendants additionally assert the affirmative defense of express or implied
14   license. This is based on the publicly available facts that Mr. Furie has stated on

15   numerous occasions to the general public that he likes the fact third parties create

16   unauthorized derivative works of “Pepe the Frog” and encourages the creation of such

17   works, even going so far as to encourage these third parties to profit from their use.

18   These statements created either an express or implied license to third parties, including

19   Defendants, to create, sell, and distribute derivative works of Pepe the Frog.

20   Defendants’ conduct, as alleged in the SAC, falls within the scope of this express or

21   implied license, and thus cannot form the basis of a copyright infringement claim. As

22

23                                        -3-
         Memo in Support of Unopposed Motion for Leave to File Amended Answers
24                           to Second Amended Complaint
25                              2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 67 Filed 11/01/18 Page 4 of 5 Page ID #:636




 1   with the prior affirmative defense, Defendants’ current counsel performed research

 2   supporting this defense after prior counsel filed Answers to the SAC.

 3           The addition of these affirmative defenses would not prejudice Mr. Furie, either,

 4   as there is adequate time remaining to conduct discovery related to these affirmative

 5   defenses.

 6   3.0     CONCLUSION

 7           Defendants’ proposed Amended Answers to the SAC add affirmative defenses
 8   that are alleged in good faith, are not futile, and would not prejudice Mr. Furie.

 9   Furthermore, Plaintiff does not oppose the requested relief. The Court should find

10   justice requires granting leave to amend Defendants’ Answers, and grant Defendants’

11   Motion.

12
     Dated: November 1, 2018                  Respectfully submitted,
13
14                                            RANDAZZA LEGAL GROUP, PLLC
15
                                              /s/ Marc J. Randazza
16                                            Marc J. Randazza
                                              Alex J. Shepard
17                                            2764 Lake Sahara Drive, Suite 109
                                              Las Vegas, NV 89117
18
                                              Attorneys for Defendants,
19
                                              Infowars, LLC and
20                                            Free Speech Systems, LLC

21

22

23                                          -4-
           Memo in Support of Unopposed Motion for Leave to File Amended Answers
24                             to Second Amended Complaint
25                                2:18-cv-01830-MWF-JPR
Case 2:18-cv-01830-MWF-JPR Document 67 Filed 11/01/18 Page 5 of 5 Page ID #:637




 1                                                    Case No. 2:18-cv-01830-MWF-JPR
                              CERTIFICATE OF SERVICE
 2
           I HEREBY CERTIFY that on November 1, 2018, I electronically filed the
 3
     foregoing document with the Clerk of the Court using CM/ECF. I further certify that
 4   a true and correct copy of the foregoing document is being served via transmission of
 5   Notice of Electronic Filing generated by CM/ECF.

 6                                                 Respectfully submitted,
 7                                                 s/
 8                                                 Employee,
                                                   Randazza Legal Group, PLLC
 9

10

11

12

13
14

15

16

17

18

19

20

21

22

23                                        -5-
         Memo in Support of Unopposed Motion for Leave to File Amended Answers
24                           to Second Amended Complaint
25                              2:18-cv-01830-MWF-JPR
